Bullard, J.
The plaintiff represents that, in February, 1842, he"'deposited in the Citizens Bank $26,009 75, belonging to the estate administered by him, and that, on making the deposit, he declared it to be a deposit on interest. That on the 6th of October, he had the account balanced, and again stated that he desired to leave the deposit on interest, which, according to the charter and by-laws of the Bank, is allowed at the rate of five *365per cent on deposits for more than six months, and 3 65-100 per cent for three months. That a decree of forfeiture having been afterwards rendered against said Bank, he was desirous of having his right to claim interest formally acknowledged before the board of directors ceased to act; and that, in November, 1842, he addressed a letter to the board, claiming five per cent interest on the balance of his deposit. That, at that time, the inventory of the assets of the Bank was in progress, and the directors had not ceased to act; while, at the same time, a board of managers had already been appointed in pursuance of the act of 1842, “ Providing for the liquidation of banks,” and that both boards were then proceeding to the regulation of the affairs of said Bank, in perfect harmony, each according to its appropriate functions. That the board of directors, on the 12th of November, 1842, passed a resolution directing the cashier to apprize the board of managers, that they had granted the petitioner’s application to transfer to an interest account, from October 6th, 1842, the sum standing to his credit, as executor, amounting to $24,832 71, and had fixed the rate of interest at 3 65-100 per cent. That on the said day, the managers having been informed of the same, passed a resolution declaring that the subject therein mentioned, was not considered one upon which their action and concurrence could be called for, and they reported it back to the said board of directors, who, thereupon, confirmed their first resolution. He further shows that said deposit has remained in bank since that period, to be withdrawn only when required to be distributed by order of the Court of Probates, and that he is entitled until then to claim the aforesaid interest, and that without said interest, and the certainty of its acknowledgment by the Bank, he would not have been authorized, or willing to leave said sum on deposit. But he shows that he has lately been informed that the Bank, represented by the board of managers, refuses to pay or allow him credit for any interest whatever on said deposit. He, therefore, prays that the Bank be cited, and condemned to pay him, as executor, interest on said deposit from the 6th of October, 1842, until the same shall be withdrawn.
To this petition, the board of managers set up as an excep*366tion, that by a judgment rendered by the District Court oi the First District, on the 22d day of October, 1842, the charter of the Citizens Bank was declared to be forfeited ; that, in consequence of said judgment, and in conformity to the provisions of the 8th section of the act to provide for the liquidation of banks, it was ordered by said court, that all proceedings against said Bank be stayed, which order was published according to law.
The court, in our opinion, did not err in sustaining this exception. Not only the 8th section of the act of 1842, relative to the liquidation of banks, authorizes a suspension of judicial proceedings against banks which are put in liquidation in pursuance of its provisions; but the fact is not disputed, that such an order was given in the proceedings against the Citizens Bank, and it appears to be still in force. The statutes of 1842, relative to the liquidation of banks, appear to us to evince the intention of the legislature, that all contestations relating to the liabilities of the banks put in liquidation, should be cumulated before the court which pronounced the judgment placing them in liquidation. The present case does not appear to us to present an exception to the general rule. It is true the plaintiff does not ask for a judgment condemning the Bank to pay the amount of the deposit, but only interest on it, from the time it was liquidated, until it shall be withdrawn. But this is a question which concerns all the creditors of the Bank, and should more properly be decided by the court under whose authority the managers are proceeding with the administration. The act of 1842, (sec. 24), assimilates the proceedings in relation to banks in liquidation, except where otherwise provided, to those provided by the laws in force relative to the voluntary surrender of property, and thereby establishes a concurso in a modified form. Acts of 1842, page 246.

Judgment affirmed.